SULLIVAN, Chief Judge
(concurring in part and in the result):
I concur with Judge Gierke’s excellent opinion on Issue II. On Issue I, I concur in the result reached but not the path to it. In my view, and in the view of the Court of Military Review, 34 MJ 926, 929 (AFCMR 1992), appellant’s statement, “I think I want a lawyer,” was “an equivocal request for counsel.” Once appellant made that statement, the Office of Special Investigations (OSI) agents ceased all substantive questioning and limited their comments to clarifying appellant’s ambiguous statement. 38 MJ at 114. The record also supports the conclusion that appellant clarified his intentions regarding a request for counsel. See United States v. March, 999 F.2d 456 (10th Cir.1993). Without any pressure from the OSI agents and without further questioning regarding the suspected offenses, appellant continued to answer the previously asked question. I agree with the court in March that “[t]his is the clarification required in the face of an ambiguous request for counsel____” 999 F.2d at 461.